            Case 2:20-cv-01372-MAK Document 51 Filed 07/31/20 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WESTPORT INSURANCE                            : CIVIL ACTION
 CORPORATION                                   :
                                               :
                       v.                      : NO. 20-1372
                                               :
 FRANK M. MCCLELLAN, et al.                    :

                                              ORDER
       AND NOW, this 31st day of July 2020, upon considering Plaintiff’s Motion for judgment

on the pleadings at to both its Complaint and Defendants McClellan’s and Johnson’s counterclaim

(ECF Doc. No. 38), Defendant McClellan’s Response (ECF Doc. No. 40), Plaintiff’s Reply (ECF

Doc. No. 43), and following oral argument, it is ORDERED Plaintiff’s Motion (ECF Doc. No.

38) is GRANTED in part and DENIED in part:

       1.       Plaintiff’s Motion for a declaratory judgment on its Complaint is DENIED;

       2.       Plaintiff’s Motion for judgment as to Defendants’ counterclaims is:

                a.     GRANTED without prejudice as to Defendant Johnson’s counterclaim for

bad faith and Defendant McClellan’s counterclaim based on alleged bad faith relating to the 2017

legal malpractice action;

                b.     DENIED as to Defendant Johnson’s and Defendant McClellan’s

counterclaim based on estoppel/waiver and Defendant McClellan’s counterclaim for bad faith as

it relates to the 2019 disgorgement action.



                                                     ________________________
                                                     KEARNEY, J.
